DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office action addresses U.S. reissue application No. 16/032,774 (“774 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is July 11, 2018 (“774 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 774 Reissue Application is a reissue application of U.S. Patent No. 9,392,931 (“931 Patent”) titled “CONTROLLING A SURGICAL MICROSCOPE.”   The application for the 931 Patent was filed on Aug. 28, 2012 and assigned by the Office US patent application number 13/581,519 (“519 Application”) and issued on Jul. 19, 2016 with claims 1-23 (“Originally Patented Claims”).
On Jan. 30, 2020, the Office mailed a non-final office action (“Jan 2020 Non-Final Office Action”).  On May 29, 2020, Applicant filed a response (“May 2020 Response”) to the Jan 2020 Non-Final Office Action.  On June 11, 2020 an applicant-initiated interview was conducted.
On July 6, 2020, the Office mailed a final office action (“Jul 2020 Final Office Action”).  On Oct. 30, 2020, an Applicant-initiated interview was conducted.  On Dec. 7, 2020, Applicant filed an RCE and a response (“Dec 2020 Response”) to the Jul 2020 Final Office Action.

II. OTHER PROCEEDINGS
This section is the same as in Jan 2020 Non-Final Office Action.

Also based upon the Examiner's independent review of the 931 Patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction.

III. PRIORITY CLAIMS
This section is the same as in Jan 2020 Non-Final Office Action.
Based upon a review of the instant reissue application and 931 Patent, the Examiner finds that the instant reissue application is a reissue of the 931 Patent, which is a national stage application of PCT/EP2010/053654, filed on Mar. 22, 2010.
The instant reissue application does not claim any foreign priority.  
Because the effective filing date of the instant application is not on or after March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions. 

IV. CONTINUED EXAMINATION UNDER 37 CFR 1.114 AND DEC 2020 RESPONSE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 7, 2020 has been entered.
Dec 2020 Remarks”), an IDS (“Dec 2020 IDS), an amendment to the drawing (“Dec 2020 Drawing Amendment”), an amendment to the specification (“Dec 2020 Specification Amendment”), a “Reissue Application Declaration by Inventor” (“Dec 2020 Reissue Dec”), and “AMENDMENTS TO THE CLAIMS” (“Dec 2020 Claim Amendment”).  The Dec 2020 Claim Amendment amended claims 1-2, 5-14, and 17-19 and canceled claims 20-23 and 30.  The Dec 2020 IDS has been considered.

V. ELECTION/RESTRICTIONS
A. 	Election of Species
This application contains claims directed to the following patentably distinct species: 
	I. Species corresponding an embodiment of controlling a surgical microscope using the method of image analysis of an image of an associated object in the line of sight, described in col. 3, lines 17-27 of the 931 Patent. Claims 1-19 belong to this species.
II. Species corresponding to a distinct embodiment of a control system for a surgical microscope using the method of finding deviation of a desired direction of the line of sight and current direction of the line of sight, described in col. 3, lines 6-14 of the 931 Patent.  Claims 24-29 belong to this species.
The species are distinct because they have different modes of operations and because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Since Applicants have received an action on the merits for the originally presented invention, i.e., Invention I, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03 and MPEP §1440.
Further, because new claims 24-29 are directed to a distinct species or embodiment, rejections under 35 USC 251 improper recapture are not advanced.  To the extent the Applicant disagrees that claims 24-29 belong to distinct or different species or embodiment, rejections under 35 USC 251 improper recapture would be advanced.

B.	Divisional Application
As noted above, claims 1-19 are constructively elected. The examiner notes that a divisional reissue application directed to the constructively non-elected invention(s) may be filed.  If the original patent claims are found allowable and no error (other than the failure to present the non-elected claims) is being corrected in the reissue application under examination, and a divisional application has been filed for the non-elected claims, further action in the application will be suspended, pending resolution of the divisional application. The claims to the original patented invention will continue to be examined and the non-elected claims (to any added invention(s)) will be held in abeyance in a withdrawn status. The non-elected claims will only be examined if filed in a divisional reissue application.  See MPEP §§1450 to 1451.  

VI. STATUS OF CLAIMS
	In light of the above: 
Claims 1-19 and 24-29 are currently pending (“Pending Claims”).
Claims 1-19 are currently examined (“Examined Claims”).
Claims 24-29 are withdrawn.
	Regarding the Examined Claims and as a result of this Office action:
Claims 1-19 are rejected.

VII. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
System: “A collection of components organized to accomplish a specific function or set of functions,” IEEE Standard Computer Dictionary, The Institute of Electrical and Electronics Engineers, 345 East 47th Street, New York, NY 10017, USA, 1990.

C.  	Claims Not Invoking 35 U.S.C. §112 6th Paragraph
The Examiner finds that claims 1-19 do not invoke 35 U.S.C. §112 6th Paragraph. For support of this position the Examiner notes the following; 
Claims 1-13 and 15-19 are method claims and claim 14 is non-transitory computer-readable memory claims.  Claims 1-19 recite neither "step for" nor "means for," nor a generic placeholder for "step for" or "means for."  Therefore claims 1-19 fail Prong (A) as set forth in MPEP §2181 I. Because claims 1-19 fail Prong (A) as set forth in MPEP §2181 I, the Examiner concludes that claims 1-19 do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).

D. 	Optional Limitation and Non-Functional Descriptive material
MPEP 2111.05 states:
However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).

	In Ex Parte Mathias, PTAB holds:
Common situations involving nonfunctional descriptive material are:

- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,

- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or

- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.

In this office action, non-functional descriptive will be identified and the identified non-functional descriptive material may not be given patentable weight.
MPEP 2103.I.C states:
Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(A) statements of intended use or field of use,
(B) “adapted to” or “adapted for” clauses,
(C) "wherein" clauses, or
(D) “whereby” clauses.

MPEP 2111.04 states:

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:

(A) “adapted to” or “adapted for” clauses;
(B) “wherein” clauses; and
(C) “whereby” clauses.

	In this Office Action, optional limitations are identified and these limitations may not be given patentable weight.

VIII. DRAWINGS
The drawings are objected to under 37 C.F.R. § 1.83 (a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps claimed in claims 1-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The new Fig. 3 shows four steps claimed in claim 1.  However there are other steps in claim 1 that are not shown, for example, “moving the entire microscope via an optical system carrier” and “automatically setting…,” etc..
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121 (d). If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

IX.  CLAIM OBJECTION
Claims 24-29 are objected to as not complying with 37 C.F.R. §1.173. 
Claims 24-29 are new and added in addition to the original claims of the 931 Patent. Claims 24-29 are not completely underlined, i.e., the claim number, status identifier and text of the claim. Because the claims are new, the claims including the claim number and status identifier should be underlined to show the status with respect to the original patent.  In fact, claims 24-29 are not underlined at all.  While Examiners note these improper amendment instances, Examiners further require Applicant fully review the entire amendment for compliance with 37 C.F.R. §1.173.
Applicant is notified that any amendment or subsequent amendment to the specification and/or claims must comply with 37 C.F.R. §1.173, which sets forth the manner of making amendments in reissue applications.  For example, matter deleted should be enclosed with brackets and added subject matter should be identified by underlining.  Furthermore, all amendments must be made with respect to the patent.  Finally, claims must have proper status identifiers.
In order to facilitate compact prosecution, the Examiner has, this one time only, entered the Dec 2020 Claim Amendments.  Nevertheless, should Applicant(s) submit any subsequent claim amendment that does include an explanation of support, the Examiner may indicate that the claim amendment(s) are improper and therefore not completely responsive.  
X. CLAIM REJECTIONS - 35 U.S.C. § 112 1st Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112 (pre-AIA ), 1st paragraph (“§ 112 ¶ 1”), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.

A.	Insufficient Description of Algorithm
Claims 1, 14, and 19 recite computer-implemented functions including, among other limitations, “automatically setting the line of sight of the optical system on an associated object …, ” “automatically re-aligning, by the microscope via the motorized carrier arm, the line of sight…,” and “determining pattern and/or shape information by an optical analysis of an image of an associated object in the line of sight.”  
Applicant is respectfully reminded, for computer-implemented functional claims, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
Applicant’s specification does not describe an algorithm that performs the claimed function (i.e. “automatically setting…,” “automatically realigning…” and determining pattern and/or shape information …”) in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter. For example, Applicant points to the following section as support for “automatically re-aligning…:”
The line of sight of the optical system 30 is thus automatically set in such a way that it is re-aligned with the previously stored viewing direction. The surgeon can thus obtain a comparable view of the target T by looking into the optical system 30 or by looking at the image representations T′ and O′ on the microscope's monitor 12.

	-col. 5, lines 20-25, the 931 Patent.

However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under … 35 U.S.C. 112, first paragraph, for lack of written description must be made. [Emphasis added.]” Id MPEP § 2161.01(I).
Therefore, because algorithms for the functions “automatically setting…,” “automatically realigning…, ” and “determining pattern and/or shape information …” are not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claims 1, 14 and 19 are rejected for lack of written description.
Dependent claims 2-13 and 15-18 fail to cure this deficiency of independent claims 1 and 14 (set forth directly above) and are rejected accordingly.

B. 	New Matter 
Claim 1 now recites, among other things, “moving the entire microscope via an optical system carrier.”  Applicant points to Issued Claim 1, col. 1, lines 18-21 and 22-31 as support for this limitation (Dec 2020 Remarks, p. 19).  
1. A method for controlling a surgical microscope, wherein the position of the optical system of the microscope is tracked within an operating space by a position tracking system, wherein the optical system carrier can be moved by means of a motorized carrier moving system, wherein the line of sight of the optical system is automatically set by moving the optical system carrier, wherein pattern and/or shape information is determined by an optical image analysis of an image of an associated object in the line of sight, wherein the line of sight is automatically re-aligned with a predefined direction in said operating space responsive to receiving a re-alignment command entered via a control button provided on a handle of the surgical microscope for manually moving the microscope so that the line of sight of the optical system coincides with a line of sight which has previously been determined selectively in accordance with the determined pattern and/or shape information.

	-Issued Claim 1 of the 931 Patent.

To this end, the present invention provides a method for controlling a surgical microscope in accordance with claim 1. The sub-claims define advantageous embodiments of the invention.
In the method according to the present invention, the position of the optical system of the microscope is tracked within an operating space by a position tracking system, i.e. the position and/or orientation of the optical system is determined. The carrier supporting or holding said optical system can be moved by means of a motorized carrier moving system. In accordance with the present invention, the line of sight of the optical system is automatically set by moving the optical system carrier, wherein the line of sight is aligned with a predefined direction in said operating space.

	-col. 1, lines 18-31 of the 931 Patent.

	As can be seen above, none of the sections describes “moving the entire microscope via an optical system carrier.”  The above sections only disclose “the carrier supporting or holding said optical system can be moved by means of a motorized carrier moving system.”  The above sections do not sufficiently disclose moving the entire microscope.  For example, in Fig. 1, the microscope stand 10, which is part of the entire microscope, is not disclosed as to be moved via an optical system carrier.  
	Claims 14 and 19 recite similar limitations and are rejected as well.  Dependent claims are also rejected because the claims they depend on are rejected and they do not cure the deficiency of the independent claims.

XI. CLAIM REJECTIONS - 35 U.S.C. § 112 2nd Paragraph

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A. 	Indefinite Limitations

1.	Claim 1 is a method step, which recites, among other things, 

wherein pattern and/or shape information is determined by an optical image analysis of an image of an associated object in the line of sight ….

Claim 1, Dec 2020 Claim Amendment.

	First, the scope, content, and patentable weight of this phase cannot be reasonable determined.  Additionally, it is not clear what objects or actions (or a combination thereof) this above limitation is modifying.  If it is a method step, then it should be positively recited such as “determining pattern and/or shape information by an optical image analysis of an image of the associated object in the line of sight.”  For purposes of applying the prior art only, the Examiner will interpret it as “determining pattern and/or shape information by an optical image analysis of an image of the associated object in the line of sight.”
	Claim 14 recites similar limitation and is rejected for the same reason.

	2.	Claim 1 recites, among other things “moving the entire microscope via an optical system carrier,” “automatically setting the line of sight of the optical system on an associated object by moving the microscope via the optical system carrier,” and “automatically re-aligning, by moving the microscope via the motorized carrier arm.”  These limitations are indefinite for multiple reasons.
First, it is not clear whether the microscope is moved via a “motorized carrier arm” or via the “optical system carrier.”
Additionally, it is unclear if the “motorized carrier arm” or the “optical system carrier” are the same or different structures.
Claim 14 recites similar limitations and is rejected as well.
Claim 19 recites “selectively moving the entire microscope via a motorized carrier moving system,” and “automatically setting … by moving the microscope via the carrier of the optical system.”   Similarly to claim 1, it is not clear whether the microscope is moved via a “motorized carrier moving system” or via the “the carrier of optical system” and it is not clear if they are the same or different structures.

3.	Claim 19 recites, among other things “moving the microscope via the carrier of the optical system,” and “wherein the carrier of the optical system….”   There is insufficient antecedent basis for “the carrier of the optical system” in the claim.  The lack of antecedent basis causes claim 19 to be indefinite because it is unclear how many “carrier(s)” of the optical system Applicant intends to claim and if this claimed carrier is previously recited.

B. 	Conclusion of 35 U.S.C. § 112 2nd Paragraph Rejections
The Examiner has considered all limitations in the Examined Claims even though some claim limitations are indefinite. See MPEP § 2143.03 I. ¶1 noting that “[a] claim limitation which is considered indefinite cannot be disregarded.”  However, the Examiner concludes that because claims 1-19 are indefinite under 35 U.S.C. §112 2nd paragraph, these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  Therefore in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing prior art rejections (or indicating allowance of the claims) even though certain claims are indefinite, these indefinite claims are construed and the prior art is currently applied as much as practically possible.  Applicants are reminded that when a particular 35 U.S.C. § 112 2nd paragraph rejection is overcome by Applicants and the claim limitation can then then be properly construed, the Examiner will reevaluate the prior art using this proper claim construction and then reassess the patentability of the claim over the prior art.

XII. CLAIM REJECTIONS - 35 USC § 251
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.



A. 	Defective Oath/Declaration
The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)).  Specific changes or amendments to the claims must be identified.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP § 1414.  Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly inoperative or invalid.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  the Reissue Application Declaration fails to identify the error in the claims by reference to the specific claim(s) and the specific claim language wherein lies the error.  Further, for a broadening reissue application, a claim to be broaden must be identified and the specific claim language that broaden the claim must be identified.  
The Examiners acknowledge that Applicant has submitted the Dec 2020 Reissue Declaration to attempt to cure the above deficiencies.  However, the Dec 2020 Reissue Dec has not been signed by the inventor and therefore is defective. 
Claims 1-19 are rejected as being based upon a defective reissue application under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

XIII. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


A.	Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shioda et al (US Patent 6,661,571, hereafter “Shioda”).
Regarding claim 19, Shioda teaches a method for controlling a surgical microscope, the method comprising: 
tracking, by a position tracking system, a position of an optical system of the surgical microscope within an operating space (col. 20, lines 53-67, col. 21, lines 1-3, “As shown in FIG. 2, the position information detected by means of the position detector 31 is delivered to the computing unit 32.” col. 26, lines 32-37);
	wherein the optical system has a line of sight that extends from the optical system in a viewing direction (non-functional descriptive material, also met by Figs. 14-15 and associated description);  
selectively moving the microscope via a motorized carrier moving system (Figs. 31C and 31D, Fig. 36, Fig. 38B, in the embodiments shown in these figures, the optical system is moved by the driving motor moving a carrier and the move is controlled and therefore it is selectively moved);
automatically setting a line of sight of the optical system on an associated object by moving the microscope via the carrier of the optical system (col. 26, lines 23-54, “the image of the rigid scope 90 is displayed in a circular range that has its center on the observational direction side of the rigid scope 90 with its distal end on a point on the diameter of the circle, so that the field shown in FIG. l5D can be obtained.” The line of sight of the optical system of Shioda is equivalently set, see also description associated with Figs. 14 and 15),  
wherein the carrier of the optical system includes at least a motorized carrier arm and the optical system is supported by the motorized carrier arm, the optical system is supported by the motorized carrier arm (non-functional descriptive material, see also col. 40, lines 19-37);
determining pattern and/or shape information by an optical image analysis of an image of the associated object in the line of sight (Figs. 10, 31—32, 41, 42, and 50 and associated description, the pattern and shape information of the associated objects in the line of sight are determined and the method that determines pattern and shape is image analysis);
automatically re-aligning, by moving the microscope via the motorized carrier arm (col. 40, lines 19-37, Figs. 36, Figs. 39-42B, col. 42, lines 10-15),  the line of sight with a predefined direction in said operating space responsive to a re-alignment command received by the surgical microscope (col. 26, lines 24-67, see also description associated with Figs. 14D, 14E, 15B and 15F) via a control button provided on a handle of the surgical microscope for manually moving the microscope (col. 19, lines 16-17, col. 42, line 66-col. 43, line 1, “electromagnetic brakes (not shown) are provided individually on rocking portions corresponding to the axes Oa to Oe of the moving arm mechanism 404, whereby the position of the microscope body 403 can be freely spatially adjusted and fixed. These brakes are designed so that their locking or free state can be freely selected by operating a switch (not shown) on the handle 410.” Figs. 39 and 40B and associated description ), so that the automatically re-aligned line of sight of the optical system coincides with the line of sight of the associated object which has previously been determined selectively in accordance with the position tracking system (intended result, need not be given patentable weight).
In another embodiment, Shioda teaches
wherein the carrier of the optical system includes at least the motorized carrier arm, and the optical system is supported by the motorized carrier arm (Figs. 39-42B, arm driving signal will drive the arm of the carrier, col. 42, lines 10-15), tracking the position of an optical system with a position tracking system (Figs. 39-42B, col. 41, lines 15-18) and moving  the carrier of the optical system (Figs. 39-42B, col. 42, lines 10-15), selectively determining a second line of sight of an associated object by the position tracking system (col. 42, lines 10-15, Figs. 39-42B).
It is desirable to add a motor to the carrier arm or the microscope so that the carrier can be moved without human labor.  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 931 Patent, to make the carrier arm of Shioda motorized if it has not already been motorized.
Further, the combination of different embodiment of Shioda is supported by KSR rationale (C) Use of known technique to improve similar devices (methods, or products) in the same way because adding to motor to move a carrier arm as it is done in one embodiment of Shioda will improve the surgical microscope in a different embodiment of Shioda similarly.  
To the extent that the Applicants disagree that Shioda disclose automatically setting a line of sight or automatically re-aligning, MPEP 2144.04.III makes it clear that “automating a manual activity” is obvious to one of ordinary skills in the art.

	Claim 1 is also a method claim that have similar method steps as in claim 19 and is rejected similarly over Shioda.
  
Regarding claim 2, Shioda teaches the method according to claim 1, further comprising defining the predefined direction through the position tracking system, and communicating with a microscope-internal control system to control the optical system carrier (Shioda, col. 20, lines 55-61, the position detection system is a position tracking system). 

   	Regarding claim 3, Shioda teaches the method according to claim 1, wherein the tracking system is a microscope-external tracking system which comprises a sensor and a reference on the microscope or its optical system (Shioda, col. 20, lines 55-61, the position detection system is a position tracking system; also non-functional descriptive material). 

  	Regarding claim 4, Shioda teaches the method according to claim 1, wherein the tracking system is a microscope-internal tracking system which comprises at least one sensor on the optical system carrier (Shioda, col. 20, lines 55-61, the position detection system is a position tracking system; also non-functional descriptive material). 

    	Regarding claim 5, Shioda teaches the method according claim 1, further comprising predefining the predefined direction by manual adjustment and storing the predefined direction in a memory associated with a microscope-internal control system which controls the optical system carrier (Figs. 39-42B, Fig. 39 shows a computer 284 which has a memory and can store any direction, marker or indexes set. col. 41, line 47-col. 42, line 9). 

   	Regarding claim 6, Shioda teaches the method according to claim 1, further comprising predefining the predefined direction on the basis of inputs made on a microscope-internal control system which controls the optical system carrier (Figs. 39-42B, col. 41, line 47-col. 42, line 9).

    	Regarding claim 7, Shioda teaches the method according to claim 1, further comprising predefining the predefined direction by means of a surgical navigation system which is associated with the position tracking system and/or the optical system carrier, and relaying the predefined position from the navigation system to a microscope-internal control system which controls the optical system carrier (Figs. 39-42B, col. 41, line 47-col. 42, line 9). 

   	Regarding claim 8, Shioda teaches the method according to claim 1, wherein automatically setting the line of sight includes aligning the line of sight  with a trajectory which points towards a target (Figs. 39-42B, col. 41, line 47-col. 42, line 9). 

    	Regarding claim 9, Shioda teaches the method according to claim 1, wherein automatically setting the line of sight includes aligning the line of sight in such a way that it intersects a plane which is defined in the operating space at a predefined angle (Shioda: see description associated with Figs. 14A-D and 15A-D, Figs. 39-42B, col. 41, line 47-col. 42, line 9). 

   	Regarding claim 10, Shioda teaches the method according to claim 1, wherein automatically setting the line of sight includes setting the line of sight when a control signal is issued by a user via input means on a microscope-internal control system which controls the optical system carrier (Shioda: col. 26, lines 23-54, Fig. 12, Figs. 39-42B, col. 41, line 47-col. 42, line 9). 

    	Regarding claim 11, Shioda teaches the method according to claim 1, wherein automatically setting the line of sight includes setting the line of sight when a control signal is issued by a user via input means on a surgical navigation system which communicates with a microscope-internal control system which controls the optical system carrier (Shioda: col. 26, lines 23-54, Fig. 12, Figs. 39-42B, col. 41, line 47-col. 42, line 9). 
    	
Regarding claim 12, Shioda teaches the method according to claim 1, wherein automatically setting the line of sight includes re-aligning the line of sight of the optical system to a trajectory previously set by a control input on a microscope-internal control system and/or on a surgical navigation system (Shioda: col. 26, lines 23-54, Fig. 12, Figs. 39-42B, col. 41, line 47-col. 42, line 9). 

   	Regarding claim 13, Shioda teaches the method according to claim 1, further comprising  finding an aligned operating position through the external or internal position tracking system and/or an optical analysis of image information comprising patterns and/or shapes, in the image taken by a microscope-internal camera (Shioda: col. 26, lines 23-54, Fig. 12, Figs. 39-42B, col. 41, line 47-col. 42, line 9).

   	Claim 14 is the corresponding non-transitory computer readable storage medium claim of claim 19.  Shioda teaches a non-transitory computer readable storage medium (Fig. 39 comprising a computer).  Therefore Shioda teaches claim 14 similarly.
 
    	Regarding claim 15,  Shioda teaches the method according to claim 3, wherein the microscope-external tracking system is a camera system (non-functional descriptive material; Shioda: col. 20, lines 53-61, col. 24, lines 62-66, col. 27, lines 48-55, Figs. 39-42B, col. 41, line 47-col. 42, line 9). 

    	Regarding claim 16, Shioda teaches the method according to claim 4, wherein the microscope-internal tracking system comprises a plurality of sensors including joint position sensors on at least one of the joints of an articulated carrier arm (non-functional descriptive material, need not be given patentable weight; also met by Shioda: col. 27, lines 48-55, Figs. 39-42B, col. 41, line 47-col. 42, line 9). 

    	Regarding claim 17, Shioda teaches the method according to claim 8, wherein automatically setting the line of sight includes aligning the line of sight with a trajectory which points towards a target on an object, wherein the object is a part of an associated patient's body which is tracked in the operating space (Shioda: Figs. 14A-D and 15A-D, Figs. 39-42B, col. 41, line 47-col. 42, line 9). 

    	Regarding claim 18, Shioda teaches the method according to claim 9, wherein automatically setting the line of sight includes setting the line of sight to orthogonally intersect the plane defined in the operating space (Shioda: Figs. 14A-D and 15A-D, Figs. 39-42B, col. 41, line 47-col. 42, line 9).

B.	Claims 1-19 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shioda et al (US Patent 6,661,571, cited by IDS, hereafter “Shioda”) in view of Bani-Hashemi et al (US Patent Pub 2003/0037449, hereafter “Bani-Hashemi”).  
Regarding claims 1-19 it is the Examiner’s position that Shioda teaches tracking, by a position tracking system, a position of an optical system of the surgical microscope within an operating space and determining pattern and shape information by image analysis of the associated objects.
To the extent that Applicant disagrees, in the field of augmented reality guided  instrument positioning, Bani-Hashemi teaches determining pattern and shape information and realigning an instrument based on the determined pattern or shape information (Fig. 7 describes tracking observer and/or instrument-735, 740, and 750,  rendering graphics guide and or instrument, orient pattern or shape, dynamically adjust/re-adjust orientation of pattern of lines relative to vantage point of observer; see also description associated with Figs. 11A-11B and Figs. 18A-18B, 23, and 27).  Further, Bani-Hashemi also teaches tracking, by a position tracking system, a position of an optical system of the surgical microscope within an operating space (paras [0054] and [0074]).
It is desirable to have a method for augmented reality guided instrument positioning which is not adversely affected by occlusion (paras [0012]-[0014] of Bani-Hashemi).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 931 Patent, to use the method of Bani-Hashemi in the method of Shioda so that instrument positioning is not adversely affected by occlusion.  
Further, the combination of Shioda with Bani-Hashemi is also supported by KSR Rationale (C) Use of known technique to improve similar devices (methods, or products) in the same way.  Because the method of Bani-Hashemi can be used to improve the method of Shioda in the same way.  

C.	Claims 1-19 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shioda in view of Bani-Hashemi, further in view of Schmidt et al (US Patent Pub 2004/0125437, hereafter “Schmidt”).
	Regarding claims 1-19, it is the Examiner’s position that Shioda teaches a control button as recited in claims 1-19 and moving the microscope via a motorized carrier or system.  To the extent that it is not agreed that Shioda teaches a control button as recited in claims 1-19 and moving the microscope via a motorized carrier or system.  Schmidt teaches a control button/switch (Fig. 2) and “at least one drive element that can be actuated by a switch and is intended for moving and/or focusing a microscope includes a sterilizable hand switch arranged on the operating table. The switch is positioned and configured so that the surgeon may actuate the switch to move and/or focus the microscope without releasing the operating instrument.” (Schmidt, Abstract).   It is desirable to allow a surgeon actuate a switch to move or focus the microscope without releasing the operating instrument (Schmidt, Abstract).  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 931 Patent, to use the method/apparatus of Schmidt in method and apparatus of Shioda for the convenience of the surgeon. 

D.	Claims 1-19 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shioda in view of Bani-Hashemi, further in view of Schmidt, further in view of Sutherland et al (US Patent Pub 2004/0111183).
	Regarding claims 1-19, it is the Examiner’s position that Shioda teaches a motorized carrier moving system as recited in claims 1-19.  To the extent that it is not agreed that Shioda teaches a motorized carrier moving system or motorized carrier as recited in claims 1-19.  In the field of microsurgical robot system comprising a surgical microscope, Sutherland et al teach 
[0114] The arrangement described above allows the use of piezoelectric motors to drive the joints. Such piezoelectric motors are commercially available and utilize the reciprocation effect generated by a piezoelectric crystal to rotate by a ratchet effect a drive disc which is connected by gear coupling to the components of the joint to effect the necessary relative rotation. 

--Sutherland et al, paragraph [0114]. 

See also paragraphs [0006], [0040]-[0044], [0115]-[0118] and Figs. 5A-8 of Sutherland et al.   It is desirable to move the microscope automatically and easily.  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 931 Patent, to use a motorized carrier moving system of Sutherland et al in method of Shioda for the convenience of the surgeon.  Further the combination of Sutherland et al with Shioda is supported by KSR (A) Combining prior art elements according to known methods to yield predictable results because adding motors to joints in Shioda according to the method of Sutherland et al will yield predictable results.




XIV RESPONSE TO ARGUMENTS
A. 	Drawing
The objection to drawing has not been overcome because the new drawing does not show all the features being claimed unless the feature is shown to be conventional.

B. 	35 USC 112 6th paragraph
	None of the claims are interpreted based on 35 USC 112 6th paragraph based on Dec 2020 Claim Amendment.  

C. 	35 USC 112 2nd paragraph
The previous rejections under 35 USC 112 1st paragraph have been overcome and are hereby withdrawn.  However after further consideration, new grounds of rejection under 35 USC 112 1st paragraph has been set forth.

D.	35 USC 112 2nd paragraph
The previous rejections under 35 USC 112 2nd paragraph have been overcome and are hereby withdrawn.  However after further consideration, new grounds of rejection under 35 USC 112 2nd paragraph has been set forth.

E. 	35 USC 251
	The rejection under 35 USC 251 improper recapture has been overcome in view of Dec 2020 Claim Amendment and is hereby withdrawn.
	The rejection under 35 USC 251 defective reissue declaration has not been overcome in view of the Dec 2020 Reissue Dec because the Dec 2020 Reissue Dec has not been signed by the inventor.  

F. 	35 USC 103
	Applicant argues neither Shioda nor other references teach “a motorized carrier arm” that “automatically re-aligning, by moving the microscope via the motorized carrier arm…” (Dec 2020 Remarks, pp. 18-19).
	The Examiner disagrees.  
As explained in the rejection above, Shioda teaches “a motorized carrier arm” (Figs. 39-42B, arm driving signal will drive the arm of the carrier, col. 42, lines 10-15, “Further, the position information computing means 284 controls the support mechanism 290 of the microscope 282 in response to the arm driving signal 294, thereby moving the microscope body 289 so that the index 302b and the marker 301 are situated in the same position in the operative field.”).  Therefore Shioda teaches a motorized carrier arm for re-aligning.  
Further Sutherland et al also teaches moving a motorized carrier arm in a robot as explained in the rejection above for re-aligning or positioning.  
[0006] Surgical robots in orthopaedics may be classified as positioning or machining aids. Robodoc, used for hip replacement surgery, is an example of the latter. Again, they lack the dexterity, MR compatibility and force sensing needed for neurosurgery. The first-generation Robodoc was developed by IBM and the University of California Davis campus. The system was initially tested on 26 dogs in 1990. A second-generation Robodoc was built by Integrated Surgical Systems, and human trials conducted. In contrast, Kienzle developed a positioning device for total knee replacement (TKR). It locates the tibia and femur, and correctly positions the drill guide for the surgeon. Guide blocks are inserted into the drill holes, allowing the surgeon to accurately prepare the patient's bones for joint implantation. A similar system, named the Acrobot, has been developed by the Imperial College group and is designed for accurate machining of bone surfaces in TKR surgery. All the systems mentioned depend on preoperatively placed fiducial markers. Patents on this development are U.S. Pat. Nos. 5,695,500; 5,397,323 (both Taylor) U.S. Pat. No. 5,086,401; and U.S. Pat. No. 5,408,409 (both Glassman) issued in 1992 to 1997.

-paragraph [0006] of Sutherland.

[0010] A simulation tool for neurosurgery, ROBO-SIM, has recently been developed. Patient imaging data is entered and the surgical target and corridor can be selected and planned. Virtual constraints are determined, creating no-go zones. The system can be connected to a robotic arm, NEUROBOT, which holds and positions an endoscope for the surgeon. NEUROBOT has four degrees of freedom if pivoted around the burr-hole. At this time, there are no published reports of it being used on patients. It is attached to a stereotactic frame, and can use spatially encoded data from Xray, CT, MR imaging and angiography to plot its path. Again, the systems have only one robotic arm and cannot emulate a human surgeon.

-paragraph [0010] of Sutherland.

[0042] The robot is mounted on a vertically adjustable mobile base, moved into position for the surgical procedure, and mechanically secured using locking wheels. The robot can be positioned to function as an assistant or the primary surgeon. The

-paragraph [0010] of Sutherland.

As can be seen above, Sutherland discloses that the robot positions the instrument for surgical procedure which includes automatically re-aligning.

XV. CONCLUSION
A.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicants are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicants are reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicants may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

B.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

C.	 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992



Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.